Case 1:17-cv-07558-CBA-LB Document 57 Filed 02/26/20 Page 1 of 13 PageID #: 609



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 EDWARD PAINTER,


                                          Case No. 1:17-cv-07558 (CBA) (LB)
            Plaintiff,

 v.

TURING PHARMACEUTICALS, LLC a/k/a
VYERA PHARMACEUTICALS, LLC and
MARTIN SHKRELI,

            Defendants.




 MEMORANDUM OF
 MEMORANDUM OF LAW
               LAW IN OPPOSITION TO
                   IN OPPOSITION TO PLAINTIFF’S MOTION TO
                                    PLAINTIFF'S MOTION    DISMISS
                                                       TO DISMISS
                 DEFENDANT’S COUNTERCLAIM
                 DEFENDANT'S




                                                FOX ROTHSCHILD LLP

                                                101 Park Avenue
                                                17th Floor
                                                17th
                                                New York, New York 10178
                                                (212)-878-7900

                                                          for Defendants
                                                Attorneysfor
Case 1:17-cv-07558-CBA-LB Document 57 Filed 02/26/20 Page 2 of 13 PageID #: 610



                                                    TABLE OF CONTENTS

                                                                                                                                      Page

 PRELIMINARY STATEMENT .................................................................................................... 1

 STANDARD OF REVIEW ............................................................................................................ 3

 ARGUMENT .................................................................................................................................. 3

 I.        Defendant Has Stated A Plausible Breach of Contract Claim Against Painter. ................. 3

 II.       Defendant Is
           Defendant  Is Entitled to Recover
                         Entitled to Recover Its
                                             Its Attorney's
                                                 Attorney’s Fees
                                                              Fees andand Costs
                                                                             Costs in  in Defending
                                                                                           Defending Against Against
           Painter’s Employment-Related
           Painter's Employment-Related Claims. .............................................................................. 5

 III.      The Fact That
           The Fact That the
                         the Amended
                              Amended Complaint
                                       Complaint Supersedes  Painter’s Filing
                                                  Supersedes Painter's     Filing of of the
                                                                                          the Original
                                                                                                Original
           Complaint is
           Complaint is Irrelevant
                        Irrelevant To Defendant’s Counterclaim
                                   To Defendant's Counterclaim. ...................................................... 6

 IV.
 W.        The Court Should
           The Court        Disregard Painter's
                     Should Disregard Painter’s Improper
                                                Improper Factual
                                                         Factual Arguments
                                                                 Arguments Concerning
                                                                                    Concerning
           The Purported "Nonexistent"
           The Purported “Nonexistent” Amount
                                       Amount ofof Damages
                                                   Damages Sustained
                                                           Sustained By   By Defendant
                                                                               Defendant And     And The
           Alleged "Unethical"
           Alleged “Unethical” Conduct
                               Conduct of
                                       of Defendant's
                                          Defendant’s Counsel.
                                                      Counsel. ..................................................... 7

 CONCLUSION ............................................................................................................................... 9




                                                                       i
Case 1:17-cv-07558-CBA-LB Document 57 Filed 02/26/20 Page 3 of 13 PageID #: 611



                                                TABLE OF AUTHORITIES

                                                                                                                                Page(s)

 Cases

 Amron v. Morgan Stanley Inv. Advisors, Inc.,
                          2006)......................................................................................................3
   464 F.3d 338 (2d. Cir. 2006)                                                                                                      3

 Ashcroft v. Iqbal,
    556 U.S. 662 (2009) ...................................................................................................................4
                                                                                                                                           4

Bell Atl. Corp. v. Twombly,
   550 U.S. 544 (2007) ...................................................................................................................4
                                                                                                                                          4

 Friedl v. City of New York,
                          2000).........................................................................................................7
     210 F.3d 79 (2d Cir. 2000)                                                                                                         7

 Gallagher’s NYC
 Gallagher's NYC Steakhouse Franchising, Inc. v. N.Y. Steakhouse of Tampa,
    Inc.,
    No. 11 Civ. 1456, 2011 WL 6935295 (S.D.N.Y. Dec. 29, 2011) ..............................................5
                                                                                                             5

 Ganino v. Citizens Utilities Co.,
                            2000).......................................................................................................3
    228 F.3d 154 (2d Cir. 2000)                                                                                                         3

Harris v. Mills,
   572 F.3d 66 (2d Cir. 2009)
                        2009).........................................................................................................7
                                                                                                                                      7

 International Business Machines Corporation v. Simon,
                                  2019)..........................................................................................6
     376 F.Supp.3d 292 (S.D.N.Y. 2019)                                                                                           6

Marks v. New York Univ.,
   61 F.Supp.2d 81 (S.D.N.Y. 1999) .............................................................................................4
                                                                                                                                4

Mid-Hudson Catskill Rural Migrant Ministry, Inc. v. Fine Host Corp.,
                         2005)...................................................................................................5,
   418 F.3d 168 (2d Cir. 2005)                                                                                                   5, 6

NSI Intl,
NSI Int’l, Inc.
           Inc. v.
                v. Mustafa,
                   Mustafa,
   2014 WL 12539347 (E.D.N.Y. Feb. 25, 2014)..........................................................................6
                                       2014)                                                                          6

 Oscar Gruss & Son, Inc. v. Hollander,
                          2003).......................................................................................................55
    337 F.3d 186 (2d Cir. 2003)

 Phillips v. Girdich,
                            2005)......................................................................................................3
     408 F.3d 124 (2d. Cir. 2005)                                                                                                      3




                                                                     ii
Case 1:17-cv-07558-CBA-LB Document 57 Filed 02/26/20 Page 4 of 13 PageID #: 612



Other Authorities

Minnesota Law School, Richard W. Painter,
   https://www.law.umn.edu/profiles/richard-w-painter (last visited Feb. 11,
   2020) ..........................................................................................................................................8
                                                                                                                                                   8




                                                                        iii
Case 1:17-cv-07558-CBA-LB Document 57 Filed 02/26/20 Page 5 of 13 PageID #: 613



        Defendant/Counterclaim      Plaintiff   Vyera   Pharmaceuticals,    LLC     (f/k/a   Turing

                       (“Vyera” or
 Pharmaceuticals, LLC) ("Vyera" or "Defendant")
                                   “Defendant”) submits this Memorandum of Law in opposition

 to Plaintiff
 to Plaintiff Edward Painter ("Painter")'s
              Edward Painter (“Painter”)’s Motion to Dismiss Defendant's
                                                             Defendant’s Counterclaim for Breach

                             (“Motion”).
 of the Separation Agreement ("Motion").

                                 PRELIMINARY STATEMENT

        Vyera’s counterclaim for breach of the Separation Agreement states a detailed, plausible
        Vyera's

                                                                                          Painter’s
 claim for relief. Namely, as set forth in the counterclaim, following the termination of Painter's

 employment at Vyera, Painter and Vyera entered into a Separation Agreement. Under the

 Separation Agreement, Painter released all claims against Vyera arising from, or in any way related

     Painter’s employment
 to, Painter's employment and received substantial consideration from Vyera in exchange for such

 release, including, among other things, a payment of $100,000.00 and a reciprocal release from

Vyera for employment-related claims. As part of this release, Painter specifically agreed that he

would not file any lawsuit related to his employment at Vyera, the terms and conditions of his

 employment, the termination of his employment, or any other waived claim. He further agreed that

 if such a suit was filed, he would reimburse Vyera for the attorney's
                                                    for the attorney’s fees
                                                                       fees and
                                                                            and costs
                                                                                costs expended
                                                                                      expended in
                                                                                               in

 defending against the action.

        Despite the clear, unequivocal language in the Separation Agreement, Painter filed the

 Original Complaint on December 28, 2017 against Vyera and its co-defendant, Martin Shkreli

 (“Shkreli”) (collectively,
 ("Shkreli") (collectively, "Defendants"),
                            “Defendants”), asserting claims arising from, and relating to, his

                                                – in fact, in his Original Complaint, he admitted
 employment at Vyera. This fact is indisputable —

 to doing just that. See Original Complaint at ¶               “redress violation
                                               ¶ 1 (seeking to "redress violation of
                                                                                  of the
                                                                                     the terms,
                                                                                         terms,

 conditions and
 conditions and privileges
                privileges of
                           of employment of Plaintiff
                              employment of Plaintiff by
                                                      by the
                                                         the Defendants").
                                                             Defendants”). Count II of the Original

 Complaint asserted a breach of contract claim, and Count III asserted a breach of the implied

 covenant of good faith and fair dealing claim. Both claims contained allegations concerning his


                                                 1
Case 1:17-cv-07558-CBA-LB Document 57 Filed 02/26/20 Page 6 of 13 PageID #: 614



 employment at Vyera. See Original Complaint, Causes of Action Nos. 2 and 3 (71148-65).
                                                                            (¶¶ 48-65). In its

 September
 September 26, 2019 decision
           26, 2019 decision on
                             on Defendants'
                                Defendants’ Motion
                                            Motion to
                                                   to Dismiss,
                                                      Dismiss, the
                                                               the Court
                                                                   Court acknowledged
                                                                         acknowledged that
                                                                                      that

                                                                       (“And although
 Painter originally filed employment-related claims. See Decision at 3 ("And although Painter
                                                                                      Painter

withdrew his breach of contract and breach of implied covenant claims based on his employment

agreement…”) (emphasis added).
agreement...")

         Shortly after Painter filed the Original Complaint, Vyera, through counsel, sent numerous

 letters to
 letters to Painter's
            Painter’s counsel
                      counsel demanding that he withdraw the action or immediately reimburse Vyera

 the $100,000 settlement payment. See Exhibit A (January 8, 2018, January 26, 2018 and February

 8, 2018 letters to Painter). Painter ignored these letters. It was not until Vyera incurred additional,

 unnecessary fees filing its Motion to Dismiss the Original Complaint that Painter agreed to

“voluntarily withdraw"
"voluntarily withdraw” his
                       his employment-related
                           employment-related claims.'
                                              claims.1 There is no question that these claims

were precisely the types of claims Painter released when he signed his Separation Agreement with

Vyera.

         Just because Painter decided to voluntarily withdraw certain claims after Defendants

alerted the Court to the fact that such claims should never have been filed in the first place does

 not excuse him from liability under the Separation Agreement. Nor does the fact that the Amended

 Complaint is now the operative pleading at issue in the case carry any weight. The fact is that

                                                                    Painter’s employment-related
Vyera was forced to incur legal fees and costs in defending against Painter's



 11 In accordance with
    In accordance with the
                       the Court's
                           Court’s individual
                                   individual rules,
                                              rules, Vyera was required to file a pre-motion conference letter
outlining the
outlining  the grounds
                grounds in
                         in support
                            support of
                                    of its
                                        its motion
                                            motion to
                                                    to dismiss
                                                       dismiss Painter's
                                                                Painter’s complaint.
                                                                          complaint. See Docket No. 9. Painter
failed to file a response to the pre-motion letter in a timely fashion. At the pre-motion conference held on
May 8,
May   8, 2018,
         2018, Painter's
                 Painter’s counsel arrived an
                           counsel arrived   an hour
                                                hour late  and did
                                                      late and     not respond
                                                               did not respond to
                                                                                to Vyera's
                                                                                   Vyera’s motion to dismiss on
the merits
the merits but
            but instead
                 instead raised an alleged
                         raised an alleged conflict
                                             conflict of
                                                      of interest based on
                                                         interest based on Fox
                                                                            Fox Rothschild
                                                                                Rothschild LLP's
                                                                                           LLP’s representation
                                                                                                  representation
of both Vyera and Shkreli. Thus, in addition to having to defend against the employment-related claims,
        also had
Vyera also     had to
                    to expend   legal fees
                       expend legal          opposing Painter's
                                       fees opposing     Painter’s baseless
                                                                    baseless motion
                                                                             motion seeking
                                                                                     seeking to
                                                                                             to disqualify  Fox
                                                                                                 disqualify Fox
Rothschild LLP as counsel for Defendants. See Docket Nos. 19-22. On July 19, 2018, after the parties fully
briefed the
briefed  the motion
             motion and
                      and appeared
                          appeared for   oral argument,
                                    for oral  argument, Magistrate
                                                          Magistrate Judge
                                                                     Judge Bloom
                                                                            Bloom denied
                                                                                   denied Painter's
                                                                                          Painter’s motion.
                                                                                                    motion.



                                                       2
Case 1:17-cv-07558-CBA-LB Document 57 Filed 02/26/20 Page 7 of 13 PageID #: 615



 claims. Accordingly, as set forth herein, Defendants have stated a plausible breach of contract

 claim against Painter and, therefore, his motion to dismiss the counterclaim with respect to the

                                            denied.2
 filing of the Original Complaint should be denied.2

                                      STANDARD OF REVIEW

        In considering a Rule 12(b)(6) motion to dismiss for failure to state a claim, a court must

“accept[] all
"accept[] all factual
              factual allegations
                      allegations in the [counterclaim]
                                  in the [counterclaim] as
                                                        as true
                                                           true and
                                                                and draw[]
                                                                    draw[] all
                                                                           all reasonable
                                                                               reasonable inferences
                                                                                          inferences

 in the
 in the [counterclaimant]'s
        [counterclaimant]’s favor.”
                            favor." Ganino v. Citizens Utilities Co., 228 F.3d 154, 161 (2d Cir.

 2000). It is well established in the
                   established in the Second Circuit that,
                                      Second Circuit that, "[a]ll
                                                           “[a]ll complaints
                                                                  complaints must
                                                                             must be
                                                                                  be read
                                                                                     read liberally”
                                                                                          liberally"

and that
and that Courts
         Courts should
                should "draw
                       “draw aa reasonable
                                reasonable inference
                                           inference of
                                                     of liability when the
                                                        liability when the facts
                                                                           facts alleged
                                                                                 alleged are
                                                                                         are

 suggestive of, rather than merely consistent with, aa finding of misconduct."
                                                       finding of misconduct.” Amron v. Morgan

                              464 F.3d
 Stanley Inv. Advisors, Inc., 464 F.3d 338,
                                       338, 343 (2d. Cir.
                                            343 (2d. Cir. 2006).
                                                          2006). Indeed, “dismissal on
                                                                 Indeed, "dismissal on the
                                                                                       the pleadings
                                                                                           pleadings

 never is
 never    warranted unless
       is warranted unless the
                           the plaintiffs
                               plaintiff’s allegations
                                           allegations are
                                                       are doomed
                                                           doomed to
                                                                  to fail
                                                                     fail under
                                                                          under any available legal

 theory.” Id. at 343 (citing Phillips v. Girdich, 408 F.3d 124, 128 (2d. Cir. 2005)) (emphasis added).
 theory."

 As set forth herein, Vyera has articulated a plausible breach of contract claim against Painter and

as such, the Court should deny his Motion.

                                              ARGUMENT

 I.     Defendant Has
        Defendant Has Stated
                      Stated A
                             A Plausible
                               Plausible Breach of Contract
                                         Breach of Contract Claim Against Painter.
                                                            Claim Against Painter.

                              Defendant’s counterclaim should be dismissed because it is
        Painter contends that Defendant's

“misleading, vague
"misleading, vague and
                   and conclusory"
                       conclusory” and
                                   and fails
                                       fails to
                                             to state
                                                state aa claim
                                                         claim upon
                                                               upon which
                                                                    which relief
                                                                          relief can be granted
                                                                                 can be granted



2
2Painter’s "Statement
 Painter's “Statement of Facts"
                           Facts” fails to provide a single reference to any of the allegations in the various
pleading(s) filed to date. Rather, he adds a host of new and, at times, utterly irrelevant allegations. For
example, for the first time, Painter alleges that he and Shkreli executed an agreement for the payment of
$110,000.00 pertaining to KaloBios. He then proceeds to attach the purported agreement as an exhibit to
                   “fact”, along with many of the others included in his recitation of events, has nothing to
his Motion. This "fact",
         Defendant’s counterclaim for breach of the Separation Agreement and should therefore be
do with Defendant's
disregarded by this Court.



                                                      3
Case 1:17-cv-07558-CBA-LB Document 57 Filed 02/26/20 Page 8 of 13 PageID #: 616



 under Fed. R. Civ. P. 12(b)(6) and the standards articulated in Bell Atl. Corp. v. Twombly, 550

 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009). See Motion at 9. The Supreme Court

 made clear in Iqbal that there is a presumption of an entitlement to relief if a complaint (or, in this

 case, counterclaim) contains facial plausibility and the plaintiff (or counterclaim plaintiff) has pled

“factual content
"factual content that
                 that allows
                      allows the
                             the court to draw
                                 court to draw the
                                               the reasonable
                                                   reasonable inference
                                                              inference that the defendant is liable

 for the
 for the misconduct
         misconduct alleged."
                    alleged.” Iqbal, 556 U.S. at 664, 678. The pleading standard requires that the

      state "enough
party state “enough facts
                    facts to
                          to state
                             state aa claim
                                      claim to
                                            to relief
                                               relief that is plausible on its face. . ."
                                                                                       .” Twombly, 550

                      here, aa party
U.S at 556. Where, as here,    party has
                                     has "nudged"
                                         “nudged” its
                                                  its claim
                                                      claim "across
                                                            “across the
                                                                    the line
                                                                        line from
                                                                             from conceivable to
                                                                                  conceivable to

plausible,” aa motion
plausible,"    motion to
                      to dismiss
                         dismiss should
                                 should be
                                        be denied.
                                           denied. Id. at 570.

                 to Painter's
        Contrary to Painter’s assertion,
                              assertion, Vyera has more than satisfied its burden of stating a viable

 cause of action against Painter in the instant case. The elements of a breach of contract claim are:

 (1) the existence of a contract; (2) performance by the party seeking recovery; (3) non-performance

by the other party; and (4) damages attributable to the breach. See Marks v. New York Univ., 61

 F.Supp.2d 81, 88 (S.D.N.Y. 1999). Vyera has sufficiently alleged each of these elements. Namely,

 in its counterclaim, Vyera alleged that Painter was employed by Vyera as a Director of Investor

 Relations under an Employment Contract dated June 6, 2015.                    Defendants’ Answer,
                                                                           See Defendants' Answer,

                                        (“Counterclaim”) at ¶
 Affirmative Defenses, and Counterclaim ("Counterclaim")    ¶ 159. Following the termination of

 his employment, Painter and Vyera entered into a Separation Agreement dated October 10, 2017.

 Id. at ¶
        ¶ 160. Under the Separation Agreement, Painter released all claims against Vyera arising

 from, or
 from, or in
          in any
             any way
                 way related
                     related to,
                             to, Painter's
                                 Painter’s employment
                                           employment and
                                                      and received
                                                          received substantial
                                                                   substantial consideration
                                                                               consideration from
                                                                                             from

Vyera in exchange for such release, including, among other things, a payment of $100,000.00 and

a reciprocal release from Vyera for employment-related claims. Id. at ¶
                                                                      ¶ 170-71. Painter further

agreed that if such a suit is filed, “it shall
                              filed, "it shall be
                                               be dismissed
                                                  dismissed with
                                                            with prejudice
                                                                 prejudice upon
                                                                           upon presentation
                                                                                presentation of
                                                                                             of this




                                                   4
Case 1:17-cv-07558-CBA-LB Document 57 Filed 02/26/20 Page 9 of 13 PageID #: 617



 Separation Agreement and [he] shall reimburse [Vyera] for the costs,
                                                       for the costs, including
                                                                      including attorney's
                                                                                attorney’s fees
                                                                                           fees and
                                                                                                and

 costs, of
 costs, of defending
           defending any
                     any such
                         such action."
                              action.” Id. at ¶
                                              ¶ 172. Despite the clear, unequivocal language in the

 Separation Agreement, on December 28, 2017, Painter breached the Separation Agreement by

 filing the Original Complaint against Defendants that contained allegations arising from, and

 relating to, his employment. Id. at ¶
                                     ¶ 173-76. As a result of this breach, Vyera is entitled to the fees

and costs it has expended to defend against the filing of the Original Complaint. See Counterclaim

   ¶ 187-88.
at ¶

        Vyera has sufficiently pled its breach of contract claim. Accordingly, the Court should

 deny Painter's
 deny Painter’s Motion,
                Motion, as
                        as his
                           his argument that the Counterclaim contains insufficient, conclusory

allegations is meritless.

 II.    Defendant Is
        Defendant     Entitled to
                   Is Entitled to Recover
                                  Recover Its Attorney’s Fees
                                          Its Attorney's      and Costs
                                                         Fees and Costs in
                                                                        in Defending
                                                                           Defending Against
                                                                                     Against
        Painter’s
        Painter's Employment-Related
                  Employment-Related Claims.
                                        Claims.

        Under New York law, a contractual provision requiring a breaching party to pay the

attorney’s fees and costs of the other party is
attorney's                                      enforceable if
                                             is enforceable if it
                                                               it is
                                                                  is "unmistakably
                                                                     “unmistakably clear
                                                                                   clear from the
                                                                                         from the

 language of
 language of the
             the contract."
                 contract.” See Mid-Hudson Catskill Rural Migrant Ministry, Inc. v. Fine Host

 Corp., 418 F.3d 168, 177 (2d Cir. 2005) (citing Oscar Gruss & Son, Inc. v. Hollander, 337 F.3d

                                                         Gallagher’s NYC
 186, 199 (2d Cir. 2003) (internal quotations omitted)); Gallagher's NYC Steakhouse Franchising,
                                                                         Steakhouse Franchising,

 Inc. v. N.Y. Steakhouse of Tampa, Inc., No. 11 Civ. 1456, 2011 WL 6935295, at *4 (S.D.N.Y.

Dec. 29, 2011). Here, Section 5, Subsection (a) of the Separation Agreement provides, in relevant

part:

        You agree . . . that you will not bring or join any lawsuit or proceeding in any court
        against [Vyera] relating to your employment, the terms and conditions of
        employment, the termination of employment or any claim or potential claim waived
        by this Separation Agreement. . . in the event that any such claim is filed, it shall
        be dismissed with prejudice upon presentation of this Separation Agreement and
        you shall reimburse [Vyera]
        you                    [Vyera] for                       attorneys’ fees
                                        for the costs, including attorneys' fees and
                                                                                 and costs,
                                                                                      costs, of
                                                                                             of
        defending any such action.


                                                   5
Case 1:17-cv-07558-CBA-LB Document 57 Filed 02/26/20 Page 10 of 13 PageID #: 618




 See Exhibit B (Separation Agreement) at 4 (emphasis added).

        This
        This language is "unmistakably
             language is “unmistakably clear."
                                       clear.” See Mid-Hudson Catskill Rural Migrant Ministry,

                                                      awarded attorney's
 418 F.3d at 177. Indeed, courts in this Circuit have awarded attorney’s fees
                                                                         fees to
                                                                              to aa non-breaching
                                                                                    non-breaching

 party in situations where, as here, the other party breaches the express language of the agreement

                                                                                     NSI Intl,
 by improperly commencing an action involving the subject of the release. See, e.g., NSI Int’l, Inc.

 v. Mustafa, 2014 WL 12539347, at *13 (E.D.N.Y. Feb. 25, 2014) (awarding damages to non-

 breaching party
 breaching party and
                 and noting
                     noting that
                            that "such
                                 “such result
                                       result is
                                              is aa reasonably
                                                    reasonably foreseeable
                                                               foreseeable legal consequence of
                                                                           legal consequence of aa

 clear breach
 clear breach of
              of the
                 the express terms of
                     express terms of the
                                      the Settlement Agreement”); International Business Machines
                                          Settlement Agreement");

 Corporation v. Simon, 376 F.Supp.3d 292, 303 (S.D.N.Y. 2019) (holding that party was entitled

 to recover
 to         damages under
    recover damages under the
                          the parties'
                              parties’ settlement
                                       settlement agreement
                                                  agreement for
                                                            for expenses
                                                                expenses incurred in connection
                                                                         incurred in connection

 with defense of the action). As such, in accordance with the unequivocal language of the

 Separation Agreement, Defendant
 Separation Agreement, Defendant is entitled to
                                 is entitled to its
                                                its attorney's
                                                    attorney’s fees and costs
                                                               fees and costs in
                                                                              in defending
                                                                                 defending itself
                                                                                           itself

 against Painter's
 against Painter’s employment-related
                   employment-related claims.

 III.   The Fact
        The      That the
            Fact That  the Amended
                           Amended Complaint
                                    Complaint Supersedes
                                               Supersedes Painter’s
                                                          Painter's Filing of the
                                                                    Filing of the Original
                                                                                  Original
        Complaint
        Complaint is Irrelevant To
                  is Irrelevant To Defendant's
                                   Defendant’s Counterclaim.
                                               Counterclaim.

        Painter further contends that because the Amended Complaint supersedes the filing of the

 Original Complaint, the Original Complaint no longer has any legal effect and, therefore,

 Defendant cannot recover under
           cannot recover under the
                                the Separation Agreement’s express
                                    Separation Agreement's         release. See Motion at 14-
                                                           express release.

 15. Not surprisingly, Painter fails to cite to a single case supporting this proposition because such

 an argument is nonsensical and would render release provisions in settlement agreements useless.

 The act of commencing a legal action, like the Original Complaint, which contained employment-

 related causes of action explicitly barred under the Separation Agreement, is sufficient enough to

 trigger the
 trigger the attorney's
             attorney’s fee
                        fee provision
                            provision in the Separation Agreement. The fact that Painter decided to




                                                  6
Case 1:17-cv-07558-CBA-LB Document 57 Filed 02/26/20 Page 11 of 13 PageID #: 619



 file an amended pleading removing these claims months after being reminded of the release is of

 no moment in considering whether Defendant has stated a viable counterclaim for breach of the

 Separation Agreement. Stated differently, even though the employment-related claims are no

 longer "live",
 longer “live”, they were at one point, thereby requiring Defendant to needlessly respond to them.

 As such, the Court should disregard this argument.

 IV.    The Court
        The Court Should
                  Should Disregard
                         Disregard Painter’s
                                   Painter's Improper
                                             Improper Factual Arguments Concerning
                                                      Factual Arguments            The
                                                                        Concerning The
        Purported “Nonexistent” Amount
        Purported "Nonexistent"  Amount ofof Damages
                                              Damages Sustained
                                                      Sustained By
                                                                 By Defendant
                                                                    Defendant And
                                                                              And The
                                                                                   The
        Alleged "Unethical"
        Alleged “Unethical” Conduct of Defendant's
                            Conduct of Defendant’s Counsel.
                                                   Counsel.

                contends that
        Painter contends that Defendant's
                              Defendant’s claim for attorney's fees and
                                                    attorney’s fees and costs
                                                                        costs for
                                                                              for defending against
                                                                                  defending against

 the Original
 the Original Complaint's
              Complaint’s employment-related claims are
                          employment-related claims are "nonexistent
                                                        “nonexistent or
                                                                     or de
                                                                        de minimus"
                                                                           minimus” and
                                                                                    and should
                                                                                        should

 be disregarded by this Court. See Motion at 15. He further argues that the Court should decline to

                            attorney’s fees
 award Defendant damages or attorney's fees because
                                            because of
                                                    of the
                                                       the alleged
                                                           alleged "unethical"
                                                                   “unethical” conduct
                                                                               conduct by
                                                                                       by

 Defendant’s counsel with respect to the negotiation of the Separation Agreement. See id. at 16.
 Defendant's

 Both of these arguments are irrelevant, purely factual, and therefore patently improper for the

 Court to consider on a motion to dismiss. Indeed, in evaluating a motion to dismiss, the Court is

 only to
 only to "consider
         “consider the
                   the legal sufficiency of
                       legal sufficiency of the
                                            the complaint,
                                                complaint, taking
                                                           taking its factual allegations
                                                                  its factual allegations to
                                                                                          to be
                                                                                             be true
                                                                                                true and
                                                                                                     and

 drawing all reasonable inferences in the plaintiffs  favor.” See Harris v. Mills, 572 F.3d 66, 71 (2d
                                          plaintiff’s favor."

 Cir. 2009); Friedl v. City of New York, 210 F.3d 79, 83-84 (2d Cir. 2000) (vacating district court

 grant of motion to dismiss because court relied upon factual contention in declaration submitted

 by party).

        In the event that the Court does consider the latter argument on this Motion, Vyera

 respectfully refers the Court to the Declaration of Attorney Scott L. Vernick, which was filed as

 part of
 part of Defendants'
         Defendants’ Reply
                     Reply in Further Support
                           in Further         of Their
                                      Support of Their Motion
                                                       Motion to
                                                              to Dismiss
                                                                 Dismiss Painter's
                                                                         Painter’s Original
                                                                                   Original

 Complaint. See D.E. 37. As set forth therein and contrary to Painter's assertion in
                                                              Painter’s assertion    this Motion,
                                                                                  in this Motion,




                                                   7
Case 1:17-cv-07558-CBA-LB Document 57 Filed 02/26/20 Page 12 of 13 PageID #: 620



 Painter consulted with a lawyer during the negotiations of his Separation Agreement, just not the

 lawyers representing him in the instant action (Ms. Miser and Mr. Lally). In fact, Painter consulted

 with his brother, Richard Painter, Esq. Richard Painter is a graduate of Yale law school who served

 as a chief White House ethics lawyer in the Bush administration from 2005 to 2007, and presently

 he is a corporate law professor at the University of Minnesota and co-author of a casebook on

                           enforcement.33
 securities litigation and enforcement.

                                    Painter’s current
        It was Richard Painter (not Painter's current counsel)
                                                      counsel) who advised Painter about the terms

 of the Separation Agreement. See D.E. 37 (Vernick Declaration at Exhibit A (email evidencing

 that Richard Painter was copied on correspondence directed to the Separation Agreement)).

                              Mr. Lally,
 Further, demand letters from Mr.        Painter’s current
                                  Lally, Painter's current counsel,
                                                           counsel, are from May 2016 and

 September 2016. Painter negotiated and executed the Separation Agreement in October 2017. As

       Mr. Lally’s
 such, Mr. Lally's absence in the fall of 2017 is entirely unremarkable given the participation of

 Richard Painter and the lapse of time after Mr. Lally sent the demand letters. Accordingly,

 Painter’s baseless
 Painter's baseless contention
                    contention that
                               that Defendant's
                                    Defendant’s counsel
                                                counsel acted
                                                        acted unethically
                                                              unethically is false and should not

 even be considered on this Motion.




 3
 'See
   See University of Minnesota Law School, Richard W. Painter, https://www.law.umn.edu/profileshichard-
                                                               https://www.law.umn.edu/profiles/richard-
 w-painter (last visited Feb. 11, 2020).


                                                   8
Case 1:17-cv-07558-CBA-LB Document 57 Filed 02/26/20 Page 13 of 13 PageID #: 621



                                       CONCLUSION

       For the
       For the foregoing
               foregoing reasons,
                         reasons, the
                                  the Court
                                      Court should
                                            should deny
                                                   deny Painter's
                                                        Painter’s Motion
                                                                  Motion to
                                                                         to Dismiss
                                                                            Dismiss Defendant's
                                                                                    Defendant’s

 Counterclaim.

                                                  Respectfully submitted,

                                                  FOX ROTHSCHILD LLP

                                                  /s/ John A. Wait
                                                  John A. Wait, Esq.
                                                  Alexandra L. Sobol, Esq.
                                                                   17th Floor
                                                  101 Park Avenue, 17th
                                                  New York, NY 10178
                                                  (212)-878-7900
                                                  JWait@foxrothschild.com
                                                  ASobol@foxrothschild.com

                                                            for Defendants
                                                  Attorneysfor




                                              9
